Citation Nr: 1542169	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  14-11 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Milwaukee, Wisconsin


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for death pension.


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1981 to July 1992; May 2002 to August 2002; and November 2004 to May 2006.  The appellant claims as his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a decision issued by the RO.

In February 2013, VA received a VA Form 21-22 appointing The American Legion as the appellant's representative.  In February 2015, the appellant indicated that she no longer wished to be represented by The American Legion.  The record indicates she has no representation at this time.  

The appellant was scheduled for a hearing before a member of the Board to be conducted in June 2015.  The record indicates that the appellant was provided notification of the hearing but did not appear for the scheduled hearing.  Therefore, this claim will be processed as though the request for a hearing was withdrawn.  See 38 C.F.R. § 20.702(d).

The Board acknowledges that a claim by a surviving spouse or child for death pension will be considered to be a claim for dependency and indemnity compensation and accrued benefits.  38 C.F.R. §§ 3.152(b)(1) (2015).  However, in this case the appellant has stated in her informal claim received in February 2013 and her formal claim received in June 2013 that she is only seeking death pension.  Further, the Board notes that no accrued benefits claim is pending as the Veteran had no claims pending at the time of his death.  




FINDINGS OF FACT

1.  The appellant married the Veteran in February 2012 and the Veteran died in January 2013.  The appellant and the Veteran were married for less than one year.

2.  No child was born to the appellant and the Veteran. 


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for purposes of establishing death pension have not been met.  38 U.S.C.A. §§ 101, 103, 1102, 1311, 5121 (West 2014); 38 C.F.R. §§ 3.50, 3.54 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board has considered the Veterans Claims Assistance Act of 2000 (VCAA) which involves VA's duties to notify and assist the claimant.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014).  As will be discussed, however, this case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the VCAA is not applicable.  See Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) (holding that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter). 

The appellant essentially argues that although she and the Veteran were married for less than one year prior to the Veteran's death, she was unaware that the Veteran would pass away in such a short amount of time and that their union was not a "death bed" marriage as the length of time before receiving the retired pay was 7 years from the date of their marriage and they were unaware of the Veteran's terminal illness at the time of marriage.  

Governing law provides that VA death benefits, including death pension, may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2014).  

A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50 (2015).  To qualify as a surviving spouse, the person's marriage to the Veteran must meet the requirements of either 38 C.F.R. § 3.1(j) or 38 C.F.R. § 3.52.  38 C.F.R. § 3.50(b).  The claimant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Death pension may be paid to a surviving spouse who was married to the veteran: (1) One year or more prior to the veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage, or (3) before a delimiting date applicable to the period of war in which the veteran served.  38 C.F.R. § 3.54(a).  The Veteran served in the Persian Gulf War.  The delimiting date for the Gulf War era is January 1, 2001.  38 C.F.R. § 3.54(a).  Thus, under 38 C.F.R. § 3.54(a)(3) a surviving spouse is eligible for death pension if the spouse and the Gulf War era veteran married before January 1, 2001.  

The Board notes that prior to reaching the merits of the claims for VA death benefits, it must be determined if the appellant had standing as a proper party to claim these benefits (i.e. death pension) as the "surviving spouse" of the Veteran.  

In this regard, the record reflects that the appellant and Veteran were married in February 2012 and the Veteran passed away in January 2013.  The appellant reports that they had no children together.  The Board does not dispute the fact that the appellant and the Veteran were legally married for good cause or that the appellant expected that the Veteran would live longer than he did.  The reason why this claim fails is because the appellant was not married to the Veteran for at least one year before he unfortunately passed away, they had no children, and they did not marry before January 1, 2001.  38 C.F.R. § 3.54.

The Board is sympathetic to the appellant's claim and does not dispute the fact that the appellant was married to the Veteran at the time of his death or that their marriage was not a "death bed" marriage.  Nevertheless, the fact remains that the appellant does not satisfy the legal requirements for recognition as the Veteran's "surviving spouse" for VA death pension purposes.  The Board is bound by applicable statutes, VA regulations, and precedent opinions of VA's General Counsel.  38 C.F.R. § 19.5 (2015).  Accordingly, the appellant's claim for entitlement to death pension must be denied as a matter of law because she has not established basic eligibility for this VA benefit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).







      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for death pension is denied.  




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


